Name: Commission Regulation (EEC) No 760/93 of 30 March 1993 fixing the agricultural conversion rates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 3 . 93 Official Journal of the European Communities No L 77/53 COMMISSION REGULATION (EEC) No 760/93 of 30 March 1993 fixing the agricultural conversion rates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, as a consequence of the exchange rates recorded during the reference period 26 to 30 March 1993, it is necessary to fix a new agricultural conversion rate for the Italian lira ; Whereas Article 11 (2) of Regulation (EEC) No 3819/92 provides that an agricultural conversion rate fixed in advance shall be adjusted if the gap between that rate and the agricultural conversion rate in force at the time of the operative event applicable for the currency concerned exceeds four points ; whereas, in that event, the agricul ­ tural conversion rate fixed in advance is brought more closely into line with the rate in force, up to the level of a gap of four points with that rate ; whereas the rate which replaces the agricultural conversion rate fixed in advance should be specified, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 3 ( 1 ) thereof, Whereas the agricultural conversion rates were fixed by Commission Regulation (EEC) No 468/93 (2) ; HAS ADOPTED THIS REGULATION : Whereas Article 4 (3) of Regulation (EEC) No 3813/92 stipulates that if, over a reference period, the absolute value of the difference in the gaps between the currencies of any two Member States exceeds four points, any mone ­ tary gaps for the Member States concerned that exceed two points shall immediately be reduced to two points ; whereas, in Article 1 (f) of Regulation (EEC) No 3813/92, the term 'monetary gap' is defined as the percentage of the agricultural conversion rates representing the difference between that rate and the repesentative market rate : Article 1 The agricultural conversion rates are fixed in Annex I hereto. Whereas the representative market rates are determined on the basis of reference periods determined in accord ­ ance with Commission Regulation (EEC) No 3819/92 of 28 December 1992 on detailed rules for determining and applying the agricultural conversion rates (3) ; Article 2 In the case referred to in Article 1 1 (2) of Regulation (EEC) No 3819/92, the agricultural conversion rate fixed in advance shall be replaced by the ecu rate for the currency concerned, shown in Annex II :  Table A, where the latter rate is higher than the rate fixed in advance, or  Table B, where the latter rate is lower than the rate fixed in advance. Whereas, however, Article 2 of Regulation (EEC) No 3819/92 provides that, in cases where the absolute value of the difference between the monetary gaps in two Member States, calculated from the average on the ecu rates for three consecutive working days, exceeds six points :  the representative market rates for the currencies in question shall be adjusted on the basis of the three working days in question, and  the basic reference period concerned begins the day following these three working days ; Article 3 Regulation (EEC) No 468/93 is hereby repealed. Article 4 This Regulation shall enter into force on 31 March 1993 . (') OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 49, 27. 2. 1993, p. 84. (3) OJ No L 387, 31 . 12. 1992, p. 17. No L 77/54 31 . 3. 93Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1993. For the Commission Rene STEICHEN Member of the Commission ANNEX I Agricultural conversion rates ECU 1 = 48,5563 Belgian and Luxembourg francs 8,97989 Danish kroner 2,35418 German marks 310,351 Greek drachmas 166,075 Spanish pesetas 7,89563 French francs 0,957268 Irish punt 2 262,06 Italian lire 2,65256 Dutch guilders 212,128 Portuguese escudos 0,980715 Pound sterling ANNEX II Agricultural conversion rates fixed in advance and adjusted Table A Table B ECU 1 = 46,6888 Belgian and ECU 1 - 50,5795 Belgian and Luxembourg francs Luxembourg francs 8,63451 Danish kroner 9,35405 Danish kroner 2,26363 German marks 2,45227 German marks 298,414 Greek drachmas 323,282 Greek drachmas 159,688 Spanish pesetas 172,995 Spanish pesetas 7,59195 French francs 8,22461 French francs 0,920450 Irish punt 0,997154 Irish punt 2 175,06 Italian lire 2 356,31 Italian lire 2,55054 Dutch guilders 2,76308 Dutch guilders 203,969 Portuguese escudos 220,967 Portuguese escudos 0,942995 Pound sterling 1,02157 Pound sterling